Valente and Eager, JJ.,
dissent in the following memorandum: We dissent. The evidence was sufficient to permit a jury reasonably to conclude that the damage to plaintiff’s property, as a result of water entering into plaintiff’s basement, was caused by negligence of defendant in leaving an excavation unprotected so that water from falling rain collected in pools and in failing to make alternate provisions for the channeling of drain water into the sewage system after altering the existing water course. We would therefore affirm the judgment.